       Case 4:17-cv-01892-HSG Document 441 Filed 12/28/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                              NORTHERN DISTRICT OF CALIFORNIA
                                          OAKLAND DIVISION
 3
     Charles Baird and Lauren Slayton, individually,     Case No. 17-cv-01892-HSG
 4   and on behalf of all others similarly situated,
     and on behalf of the BlackRock Retirement           ORDER GRANTING JOINT REQUEST
 5                                                       FOR TELEPHONIC STATUS
     Savings Plan,
                                                         CONFERENCE
 6
                           Plaintiffs,
 7
            v.
 8
     BlackRock Institutional Trust Company, N.A.,
 9   et al.,
10                         Defendants.
11

12                                                ORDER
13          PURSUANT TO THE JOINT REQUEST OF THE PARTIES, IT IS SO ORDERED: A
14   telephone Status Conference is set for the January 5, 2021 at 2:00 p.m. All counsel shall use the
     following dial-in information to access the call: Dial-In: 888-808-6929/Passcode: 6064255.
15
            For call clarity, parties shall NOT use speaker phone or earpieces for these calls, and
16          where at all possible, parties shall use landlines. The parties are further advised to ensure
            that the Court can hear and understand them clearly before speaking at length.
17

18

19   Dated: 12/28/2020                                       ____________________________
20                                                           U.S. District Judge Haywood S. Gilliam, Jr.
21                                                           U.S. District Court for the
                                                             Northern District of California
22

23

24

25

26

27

28


     Case No. 17-cv-01892-HSG                        Order
